DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 04/19/2022 has been entered and considered. Upon entering claims 1, 3, 5-7, and 12 have been amended, claims 2 and 4 have been canceled.
Response to Arguments
Applicant’s arguments filed 04/19/2022 have been fully considered.
Allowable Subject Matter
1.	Claims 1, 3, 5-12 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…a semiconductor bridge circuit, connected in parallel to the intermediate circuit, wherein the bridge circuit comprises a high-side switch and a low-side switch connected in series to the high-side switch, wherein the high-side switch is connected to the input-side electrical connection via a first current path, and wherein the low- side switch is connected to the input-side electrical connection via a second current path; and an output-side electrical connection configured to output an output current generated by the bridge circuit from the input current; wherein, at least one of: the first current path and the second current path are the same length; or a first current flow in the first current path is antiparallel to a second current flow in the second current path; wherein the semiconductor bridge circuit contains at least two bridge circuit segments assigned to different current phases, and wherein the semiconductor bridge circuit has an annular arrangement in which the at least two bridge circuit segments each form a section of the annular arrangement.”
 Claims 3 and 5-12 are dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836